FAY, Circuit Judge,
dissenting in part and concurring in part, in which EDMONDSON, Circuit Judge, joins; RONEY, Chief Judge, joining in part:
Most respectfully, I dissent from portions of the majority opinion while agreeing with others. It seems to me that it is rather important to note at the outset what the majority does not hold. The majority opinion does not adopt the per se rule announced by the panel opinion in Dix that “where the defendant raises an insanity defense, a Sandstrom error on this issue of intent cannot be harmless on the grounds that intent was not at issue.” 804 F.2d at 621, vacated; 809 F.2d 1486 (11th Cir.1986). Rather, the majority holds that, “when a criminal defendant raises an insanity defense, a Sandstrom error ordinarily cannot be harmless on the grounds that intent is not at issue.” (emphasis added) I agree. This language is supplemented by footnote 13 which points out that there may be “rare situations” when a defendant would raise an insanity defense but nevertheless “admit that the act alleged by the prosecution was intentional.” I agree.
Because I cannot imagine a better illustration of just such a case than Bowen v. Kemp, I dissent from the granting of relief based upon the Sandstrom error. Charles Bowen confessed to stabbing his twelve year old female victim in the back as she was trying to run away after he had raped her. When she turned around he stabbed her in the chest. Bowen stated that the victim told him to go ahead and finish her off. Thereafter he stabbed her repeatedly twelve or fourteen times! Hardly unintentional acts.
Defense counsel decided that the only course to pursue was insanity. Although not successful, it appears to have been a very sound and reasonable decision. That’s all the Bowen trial was about. Experts testified and the jury concluded that Bowen did have the mental capacity to distinguish between right and wrong and that he was not acting under any delusional compulsion. The jury found him sane and sentenced accordingly. In my opinion this case is the “rare situation” described in footnote 13. The defense in Bowen conceded that the act of killing was intentional. There was no issue in that regard for the jury to resolve.
Two other aspects of the majority opinion require comment.
In Section III it is stated that, “The jury’s rejection of his plea does not mean it found that the defendant was totally free of mental infirmity or that his capacity to formulate a specific intent was the same as that of a normal or average person.” (em*554phasis added). Although it seems to me that the use of the words “normal” and “average” might create serious confusion, understanding of the thought being expressed is important. There is no legal requirement that a defendant be found to be normal or average before he or she can be found guilty of murder. The only requirement is that the defendant possessed the necessary criminal intent. Certainly such could be found to exist in persons considered abnormal or found to be below average in intelligence. The majority opinion does not hold otherwise.
Also in Section III of the majority opinion we find the statement, “When intent is at issue, however, we cannot infer overwhelming evidence of intent directly from the physical sequence that resulted in the victim’s death.” Although startling as an independent proposition, I do not read this as abolishing the ageless truism that “actions speak louder than words.” Certainly courts must consider all of the evidence presented in each case but I know of nothing more probative, in any trial, than evidence relating to the conduct of the parties. To suggest that there is “ambiguity in Bowen’s conduct” is simply contrary to this record as I read it. A man, found to be sane, stabbed a twelve year old female fourteen times throughout her back, chest and neck. Reasonable persons could certainly conclude that such action was intended to result in death. The jury’s verdict in this regard should be upheld. Although agreeing with much of the majority opinion, as I understand it, I would conclude that the Sandstrom errors in both the Bowen and Dix trials were harmless beyond reasonable doubt.